Per Curiam,
The sole complaint of the appellant is of the reference by the trial judge in his charge to the jury to the ulti*211mate liability of the owner of the lot abutting on the alleged defective sidewalk. This reference was uncalled for and may be regarded as out of place: Fleming v. Wilmerding Boro., 223 Pa. 295; but we cannot say it was reversible error in view of the general charge, of which no complaint is made, and of the instruction in that portion of it, which is the subject of the second assignment, that the liability of the property owner was not involved in the case. The judgment is, therefore, affirmed.